Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00337-CV

                                      Oscar TOLEDO,
                                         Appellant

                                              v.

               ROADSIDE RECOVERY SPECIALISTS d/b/a Bexar Towing,
                                 Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 380559
                         Honorable Jason Pulliam, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We ORDER that appellee Roadside Recovery Specialists d/b/a Bexar Towing recover its
costs of this appeal from appellant Oscar Toledo.

       SIGNED September 18, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice